United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
HORTICULTURAL RESEARCH
LABORATORY, Fort Pierce, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1253
Issued: August 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2015 appellant filed a timely appeal from an April 21, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease while in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

On appeal, the employing establishment submitted new evidence. However, the Board cannot consider
evidence that was not before OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 27, 2015 appellant, then a 22-year-old biologic science technician, filed an
occupational disease claim (Form CA-2) alleging that she suffered from skin irritation, breathing
difficulty, and burning of the throat, chest, eyes, and nose, as a result of sprouting trees. She first
became aware of the condition and its relationship to her work on September 26, 2014.
Appellant stopped work on September 26, 2014 and resigned on September 29, 2014.3
A September 26, 2014 medical report, bearing an illegible signature, reflects that
appellant was cutting trees when she experienced shortness of breath, a scratchy throat, and a
sore tongue. Appellant was diagnosed with chemical exposure. The medical provider checked a
box “yes” to indicate that the condition was caused or aggravated by work activity and noted that
she could resume regular work on September 26, 2014.
By letter dated March 2, 2015, OWCP advised appellant that the evidence of record was
insufficient to support her claim. It requested that she provide a medical report containing a
diagnosis with a physician’s explanation as to how employment activities caused or aggravated
the diagnosed medical condition.
In a March 30, 2015 OWCP questionnaire form, appellant indicated that she was exposed
to unknown chemicals being sprayed on September 26, 2014, while she was trimming trees. She
inhaled the chemicals which caused coughing, wheezing, and burning in her chest and eyes.
Appellant reported not previously experiencing a similar reaction.
On April 21, 2015 OWCP denied appellant’s claim for a traumatic injury finding that she
failed to submit medical evidence establishing that a diagnosed condition was causally related to
the work event.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.5 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
3

OWCP adjudicated this as a claim for a traumatic injury as appellant attributed her condition to an event that
happened within a single workday. See 20 C.F.R. § 10.5(ee).
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
OWCP accepted that appellant’s duties included cutting and trimming trees and that
chemicals were sprayed on or near those trees on September 26, 2014. The Board, however,
finds that appellant failed to submit medical evidence sufficient to establish a causal relationship
between these federal work factors and a diagnosed medical condition.
The only medical evidence received by OWCP was the September 26, 2014 report, with
an illegible provider’s signature. It may have been prepared by an attending physician but it is
impossible to verify from the report itself. The Board has held that reports bearing illegible
signatures cannot be considered probative medical evidence because they lack proper
identification.9 Therefore, the report is insufficient to establish appellant’s claim. Appellant has
not provided any medical evidence from a physician who explains how appellant’s workplace
exposure on September 26, 2014 caused or contributed to a diagnosed medical condition.
On appeal, a safety officer from the employing establishment asserts that appellant was
injured when she had workplace chemical exposure on September 26, 2015. He requests that
OWCP pay appellant’s medical bills. As explained, it is not disputed that the workplace events
occurred. The claim is denied because appellant has not submitted medical evidence supporting
that the exposure caused a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Thomas L. Agee, 56 ECAB 465 (2005) (holding that a medical report may not be considered probative medical
evidence unless it can be established that the person completing the report is a physician as defined in 5 U.S.C.
§ 8101(2)).

3

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
occupational disease while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

